Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Louis Dischler on 03/25/2022.
The amended claims are listed below.
Claim 28: Delete the recitation “comprising one or more promoters” (lines 4, 9, 14, and 20, 4 places); change the recitation “, and apigenin,” (line 6) to “, apigenin, and a combination thereof;”; delete the recitation “its” (lines 10 and 21, 2 places); delete the conjunction “and” (line 16); and insert the phrase “, and a combination thereof” immediately before the recitation “; and a” (line 17).
Claim 37: Change the recitation “comprises one or more promoters selected” (line 2) to “is selected”; replace the recitation “alpha-ketoglutarate acid” (line 3) with “alpha-ketoglutaric acid”; and change the recitation “, and taurine alpha-ketoglutarate” (last line) to “, taurine alpha-ketoglutarate, and a combination thereof”.
Claim 38: Change the recitation “comprises one or more promoters selected” (line 2) to “is selected”; replace the recitation “alpha-ketoglutarate acid” (line 3) with “alpha-ketoglutaric acid”; and change the recitation “, and taurine alpha-ketoglutarate” (last line) to “, taurine alpha-ketoglutarate, and a combination thereof”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 03/15/2022 has been entered. Claims 1-27, 35, and 36 are cancelled. Claims 28-34 and 37-40 are allowable. The restriction requirement among The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirements of 10/21/2021 and 01/21/2022 are withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. Thus, claims 28-34 and 37-40 are currently under examination and allowed in this Office Action.   

Priority
This application is a DIV of 17/176,276 filed on 02/16/2021, now PAT 11090320, which is a CIP of 16/540,200 filed on 08/14/2019 and claims benefit of US Provisional Application No. 62/980,501 filed on 02/24/2020 and 63/136,662 filed on 01/13/2021 for 17/176,276, and 62/719,637 filed on 08/18/2018 for 16/540,200.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/980,501 or 62/719,637, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 28-34 and 37-40 recite “reducing methylation of a subject's mitochondrial DNA (mtDNA)”, “a promoter for mitochondrial biogenesis… pyrroloquinoline quinone (PQQ)”, “a first interval”, “a second interval”, “a promoter of demethylase”, “steps (a) and (c) are interchanged”, “the promoter of demethylase is selected from the group consisting of alpha-ketoglutarate, alpha-ketoglutaric acid, ammonium alpha-ketoglutarate, arginine alpha-ketoglutarate, calcium alpha-ketoglutarate, creatine alphaketoglutarate, glutamine alpha-ketoglutarate, leucine alpha-ketoglutarate, lithium alpha-ketoglutarate, magnesium alpha-ketoglutarate, ornithine alpha-ketoglutarate, potassium alpha-ketoglutarate, sodium alpha-ketoglutarate, taurine alpha-ketoglutarate, and a combination thereof”, “the first and second intervals are at least one hour”, and/or “the first and second intervals are at least about one day”, which are not disclosed or supported by the prior-filed Application No. 62/980,501 or 62/719,637. Claims 28 and 32-34 recite “(PQQ), its esters, isomers, or derivatives thereof”, “an exercise of counting repetitions (reps) to exhaustion of a muscle group is performed”, “for self-administration”, and/or “dihydromyricetin”, which are not disclosed or supported by the prior-filed Application No. 62/980,501, 62/719,637, or 63/136,662. Thus, the priority date of claims 28-34 and 37-40 is 02/16/2021.

Withdrawn Claim Objections/Rejections
The objection of claims 29, 31, and 35-38 because of incorrect recitation, as set forth on page 5 of the Final Rejection mailed on 01/21/2022, is withdrawn in view of amended claims 29, 31, 37, and 38, and cancelled claims 35 and 36.
withdrawn in view of amended claim 28, and cancelled claims 35 and 36. Claims 29-34 and 37-40 depend from claim 28.
The rejection of claims 28-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 6 to 7 of the Final Rejection mailed on 01/21/2022, is withdrawn in view of amended claim 28, and cancelled claims 35 and 36. Claims 29-34 and 37-40 depend from claim 28.
The rejection of claims 28-31 and 33-40 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sabatini et al., as set forth on pages 8-10 of the Final Rejection mailed on 01/21/2022, is withdrawn in view of amended claim 28, and cancelled claims 35 and 36. Claims 29-31, 33, 34, and 37-40 depend from claim 28.
The rejection of claims 28-40 under 35 U.S.C. 103 as obvious over Sabatini et al. in view of Milburn et al., as set forth on pages 10-13 of the Final Rejection mailed on 01/21/2022, is withdrawn in view of amended claim 28, and cancelled claims 35 and 36. Claims 29-34 and 37-40 depend from claim 28.

Allowable Subject Matter
The amended claim 28 is allowed. Claims 29-34 and 37-40, depending from claim 28, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 28, directed to A method for reducing methylation of a subject's mitochondrial DNA (mtDNA) in a subject in need thereof, comprising the steps of: (a) administering to the subject a therapeutically effective amount of a promoter for mitochondrial fission selected from the group consisting of nicotinamide,  Sabatini et al. (US 2016/0354332, published on December 8, 2016) disclosed methods, compositions, and systems for treating mitochondrial disorders (including exercise intolerance) or neurodegenerative diseases by administering aspartate, or an aspartate analog (or an electron acceptor; or agent that increases the ratio of NAD+ to NADH), to a subject in need thereof; or in muscle, cardiac muscle, and skeletal muscle tissues. Administration of an aspartate precursor, aspartate prodrug, or aspartate-rich polypeptide or protein are also contemplated. The electron acceptor may increase intracellular aspartate levels by increasing levels of NAD+, necessary for aspartate biosynthesis via the tricarboxylic acid cycle. In certain embodiments, the agent is nicotinamide, niacin, nicotinamide mononucleotide, or nicotinamide riboside, or an analog thereof. The agent may be a substrate of NADH dehydrogenase NQO1 or NQO2. In some embodiments, the substrate of NQO1 or NQO2 is plastoquinone, phylloquinone (Vitamin K1), menaquinone (Vitamin K2), menadione (Vitamin K3), Vitamin K4, Vitamin K5, 1,4-napthoquinone, lawsone, or pyrroloquinoline quinone, or an analog thereof. In some embodiments, the substrate of NQO1 or NQO2 is an organic dye (e.g., methylene blue) (pages 43/101 to 44/101, [0007-0009]; page 57/101, [0102 and 0108]; page 60/101, [0132]). In some embodiments, the aspartate precursor is α-ketoglutarate, glutamate, or glutamine, or an analog thereof, or a pharmaceutically acceptable salt, stereoisomer, tautomer, solvate, hydrate, polymorph, or prodrug thereof. Glutamine can generate glutamate, which can enter the TCA cycle upon conversion to α-ketoglutarate. From α-ketoglutarate, aspartate can be produced by oxidative synthesis or by reductive carboxylation of α-ketoglutarate. The α-ketoglutarate can itself act as electron acceptor. Interestingly, dimethyl α-ketoglutarate was able to restore some proliferation to 143B CytB cells, albeit at a much lower capacity than aspartate (page 50/101, [0058]; page 86/101, [0344]; page 88/101, [0353]). Solid dosage forms for oral administration include capsules, tablets, pills, powders, and granules. In such solid dosage forms, the active agent is mixed with at least one inert, pharmaceutically acceptable excipient or carrier such as wetting agents, for example, cetyl alcohol and glycerol monostearate, and lubricants including talc, calcium stearate, magnesium stearate (page 69/101, [0218]; page 70/101, [0231 and 0236]). In certain embodiments, the agent is administered regularly to maintain the desired effect (e.g., increased intracellular aspartate levels or NAD+/NADH ratio). In some embodiments, the agent is administered in an effective amount once per day, twice per day, three times per day, four times per day, or six times per day (page 59/101, [0124]). Milburn et al. (US 2007/0149466, published on June 28, 2007) disclosed a method for treating a wide variety of diseases and disorders by administering to a subject a high dose of a sirtuin activator. A high dose of a sirtuin activator may be administered daily in a single dosage or may be divided into multiple dosages, e.g., that are taken twice or three times per day. In one embodiment, a high dose of a sirtuin activating compound may be administered with one or more of the following compounds: resveratrol, butein, fisetin, piceatannol, or quercetin. In an exemplary embodiment, a high dose of a sirtuin activating compound may be administered in combination with nicotinic acid. In an exemplary embodiment, the method would benefit from increased mitochondrial activity that involves administering to a subject in need in combination with one or more of the following: coenzyme Q10, L-carnitine, thiamine, riboflavin, niacinamide, folate, vitamin E, selenium, or lipoic acid. A pharmaceutical dosage form comprises a quantity of a sirtuin activating compound selected from resveratrol or nicotinamide riboside. FIG. 3 and FIG. 4 shows examples of flavone SIRT1 activators or modulators, including quercetin, apigenin, and myricetin. For oral administration, lubricants are, for example, magnesium stearate, talc or silica. Preferred emulsifier/co-emulsifier combinations are selected from the group consisting of: glyceryl monostearate and polyoxyethylene stearate (page 101/152, [1110 and 1111]; page 106/152, [1151]; page 151/152, left col., para. 124 and 125; page 46/152, [0011 and 0012]; pages 5/152 to 6/152; pages 140/152 to 145/152, [1399 and 1442]). The sirtuin activating compounds may be useful for improving physical endurance (e.g., ability to perform a physical task such as exercise, physical labor, sports activities, etc.), inhibiting or retarding physical fatigues, enhancing blood oxygen levels, enhancing energy in healthy individuals, enhance working capacity and endurance, and reducing muscle fatigue. In certain embodiments, the method increases mitochondrial activity, mitochondrial biogenesis, and mitochondrial mass. It is now recognized that even a single exhaustive exercise session, or for that matter any acute trauma to the body such as muscle injury, resistance or exhaustive muscle exercise, or elective surgery, is characterized by perturbed metabolism that affects muscle performance in both short and long term phases. The duration of running and the total distance covered evaluates the performance of the mice (page 110/152, [1175 and 1177]; page 150/152, [1519]). However, the references did not teach or suggest the recitations “(a) administering to the subject a therapeutically effective amount of a promoter for mitochondrial fission selected from the group consisting of nicotinamide, nicotinic acid, nicotinamide riboside, nicotinamide mononucleotide, oxidized nicotinamide adenine dinucleotide, apigenin, and a combination thereof; and a therapeutically effective amount of a promoter for mitochondrial biogenesis selected from the group consisting of .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 28-34 and 37-40 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623